Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 10/12/2020, Applicant Amended claims 11 and 19.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that the cited art does not disclose “identify DTBB solutions”.  Specifically Applicant argues that Theil, in light of paragraph 61, does not identify DTBB solutions at all. (Remarks, Page 7)
Examiner responds to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 It is AAPA that was cite for disclosing identifying DTBB solutions, AAPA, ¶0005, “A boundary mapping algorithm such as a distance-to-bed-boundary (DTBB) inversion algorithm is used to interpret the tool responses qualitatively and evaluate the 
Moreover, Theil also discloses the limitation. The claims of the instant specification state in part, “… the DTBB solutions comprise bed boundaries, …resistivity, or any combination thereof.” Thus in accordance with to the instant specification boundaries and resistivity are each a DTBB solution.  Theil discloses, for example, at  ¶0056, “Such a directional arrangement produces a sensitivity on one azimuthal side of logging tool 300 that better enables bed boundaries and other features of the subterranean formations to be identified and located,”  at  ¶0061, “The boundary positions are inferred from changes in resistivities,” and at  ¶0066 “Gauss-Newton inversion can be used to determine the resistivity and the resistivity anisotropy of each pixel by iteratively matching the responses measured by logging tool 300 to the respective 1D formation model. The adaptive gradient regularization of the horizontal resistivity and the vertical resistivity in both TST and TSTp can be handled by, for example, Occam's method. TST stands for "true stratigraphic thickess" along an axis perpendicular to formation layers.” (Emphasis Added) 
Thus, Theil clearly discloses identifying boundaries and resistivity. 
Consequently, contrary to Applicant’s argument the cited art discloses “identify DTBB solutions,” within the broadest reasonable interpretation.
Applicant argues that the cited art does not disclose, “identify DTBB solutions that satisfy a threshold relative to a misfit with previously measured formation data.”  Specifically, Applicant argues that a mere mismatch, non-conformance with or 
Examiner responds that to the person of ordinary skill in the art the definition of preferred includes ‘in a desired, satisfactory, adequate or successful way. Thus a relative misfit, i.e. includes an undesirable or unsatisfactory fit and there includes an unsatisfactory match or difference between current and previous data. 
Logan discloses, that satisfy a threshold (Logan, ¶0108; conditionally transmitting data (`conditional data`) on the telemetry system…a comparison of the conditional data to a threshold e.g. certain data may be transmitted if its value is lower than a threshold.)
relative to a misfit with previously measured formation data. (Logan, ¶0108; The condition may relate to a difference between a current value for the conditional data and a previous value for the conditional data.)
Consequently, contrary to Applicant’s argument the cited art discloses, “identify DTBB solutions that satisfy a threshold relative to a misfit with previously measured formation data,” within the broadest reasonable interpretation.
Applicant argues that the Office Action improperly breaks up limitations in applying references. (Remarks, Page 8-9)
Examiner responds that:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant has not cite or identified any particular MPEP requirement that has been violated or not met.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, 11-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, The Back Ground, ¶¶0001-0005, of the Instant Printed Application (hereinafter AAPA) in view of Thiel et al (US Pub. 2018/0321415 A1)(hereinafter Theil) in view of Logan et al. (US Pub. 2014/0240141 A1)(hereinafter Logan).
Regarding claim 1, AAPA discloses a system for evaluating a subterranean earth formation, (AAPA, ¶0004; A layered model-based inversion has been used in the electromagnetic resistivity logging tools to identify major boundaries between different formation resistivities.)
comprising: a logging tool operable to measure formation data and locatable in a wellbore intersecting the subterranean earth formation; (AAPA, ¶0003; Various measurement tools are used in LWD applications. One such tool is the resistivity tool, 
and operable to calculate multiple distance-to-bed-boundary (DTBB) solutions using the measured formation data, (AAPA, ¶0004; A layered model-based inversion has been used in the electromagnetic resistivity logging tools to identify major boundaries between different formation resistivities; ¶0005; A boundary mapping algorithm such as a distance-to-bed-boundary (DTBB) inversion algorithm is used to interpret the tool responses qualitatively and evaluate the subterranean earth formation to identify formation zones that are suitable for producing formation fluids, such as hydrocarbons.)
While AAPA discloses closes employing algorithms and modeling based on logging tool data, which is suggestive of a processor, AAPA does not specifically disclose a processor in communication with the logging tool.  
Thiel, in the same field of endeavor as AAPA, however, discloses the limitation.  Thiel discloses a processor in communication with the logging tool (Thiel, ¶0010; The system also includes a processing system that (i) processes the electromagnetic data to determine a plurality of one dimensional formation models associated with the portion of the borehole, (ii) determines a two dimensional pixel grid using the plurality of one dimensional formation models, and (iii) determines a two dimensional formation model for the subterranean formation by performing an inversion of the electromagnetic data Thiel, ¶0037)
wherein the DTBB solutions comprise bed boundaries, formation dip angles, resistivity, or any combination thereof, (Thiel, ¶0054; Directional electromagnetic propagation tools are also know in the art as "directional resistivity tools" or "deep directional resistivity tool; ¶0056; Such a directional arrangement produces a sensitivity on one azimuthal side of logging tool 300 that better enables bed boundaries and other features of the subterranean formations to be identified and located.)
identify DTBB solutions (AAPA, ¶0004; A layered model-based inversion has been used in the electromagnetic resistivity logging tools to identify major boundaries between different formation resistivities; Thiel, ¶0056; Such a directional arrangement produces a sensitivity on one azimuthal side of logging tool 300 that better enables bed boundaries and other features of the subterranean formations to be identified and located. ¶0061; The boundary positions are inferred from changes in resistivities) 

Logan discloses, that satisfy a threshold (Logan, ¶0108; conditionally transmitting data (`conditional data`) on the telemetry system…a comparison of the conditional data to a threshold e.g. certain data may be transmitted if its value is lower than a threshold.)
relative to a misfit with previously measured formation data. (Logan, ¶0108; The condition may relate to a difference between a current value for the conditional data and a previous value for the conditional data.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Thiel with the known technique of requiring satisfying a threshold relative to a misfit with previously measured formation data, as taught by Logan, in order to allow for conducting faster surveys. (Logan, ¶0112)
convert only the identified solutions (Logan, ¶0108; conditionally transmitting data (`conditional data`) on the telemetry system…a comparison of the conditional data to a threshold e.g. certain data may be transmitted if its value is lower than a threshold.)
into pixelated solutions by dividing the identified solutions into pixels, (Thiel, ¶0007; The method also includes processing the electromagnetic data to determine a plurality of one dimensional formation models associated with the portion of the borehole. A two dimensional pixel grid is determined using the plurality of one 
generate a formation model based on the pixelated solutions, and evaluate the formation using the generated formation model. (Thiel, ¶0007; The method further includes determining a two dimensional formation model for the subterranean formation by performing an inversion of the electromagnetic data using the two dimensional pixel grid;  ¶0060; The 2D pixel-based inversion method is used to determine a 2D formation model based upon electromagnetic data acquired by the electromagnetic tool as the drilling operation is performed. The 2D formation model is then used to make steering decisions, such as maintaining the drilling tool within a particular formation layer or avoiding boundaries, faults, and obstacles. ¶0071; boundaries in formation 142 can be inferred, for example, from changes in resistivity depicted in formation model 408.)  
Regarding claim 2
Regarding claim 3, The system of claim 1, wherein the processor is further operable determine the uncertainty of the parameter based on the pixelated solutions. (Thiel, ¶0063; model covariance matrix, uncertainties, may be used. Solutions for different values of regularization coefficients to evaluate uncertainties of the interpreted structure are also described herein.)
Regarding claim 5,   The system of claim 3, wherein the uncertainty of the parameter is determined based on the derivative of a horizontal resistivity determined from the formation model. (Thiel, ¶0099; for each inversion iteration in 2D pixel inversion, calculation of the first derivatives of the measurement response with respect to pixel resistivities can be desirable.)
Regarding claim 6,The system of claim 3, wherein the parameter includes any one or any combination of a horizontal resistivity, an anisotropy ratio, a boundary position of formation layers, and a formation dip. (AAPA, ¶0003; Various measurement tools are used in LWD applications. One such tool is the resistivity tool, which includes one or more antennas for receiving a formation response and may include one or more antennas for transmitting an electromagnetic signal into the formation. And Thiel, ¶0061; The boundary positions are inferred from changes in resistivities)
Regarding claim 9,   The system of claim 1, wherein the formation model is generated by calculating a mean of the pixelated solutions. (Theil, ¶0081; an averaging/regularizing of the thicknesses 414 of the various pixels 410 across the various 1D formation models 408 associated with the measurement window can be used to create the spacings between gridlines 504. ¶0085; Any averaging technique 
Regarding claim 11, AAPA discloses a method of evaluating a subterranean earth formation, (AAPA, ¶0004; A layered model-based inversion has been used in the electromagnetic resistivity logging tools to identify major boundaries between different formation resistivities).)
comprising: measuring formation data in a wellbore intersecting the subterranean earth formation using a logging tool, (AAPA, ¶0003; Various measurement tools are used in LWD applications. One such tool is the resistivity tool, which includes one or more antennas for receiving a formation response and may include one or more antennas for transmitting an electromagnetic signal into the formation. When operated at low frequencies, the resistivity tool may be called an induction tool, and at high frequencies the resistivity tool may be called an electromagnetic wave propagation tool.)
While AAPA discloses the use and interpretation of mapping and inversion algorithms, AAPA does not specifically discloses transmitting the formation data to a computer system comprising a processor at the surface of the earth. Theil, in the same field of endeavor as AAPA, however, discloses the limitation.  
Theil discloses transmitting the formation data to a computer system comprising a processor at the surface of the earth; (Theil, ¶0010; The system also includes a processing system that (i) processes the electromagnetic data to determine a plurality of one dimensional formation models associated with the portion of the borehole, (ii) determines a two dimensional pixel grid using the plurality of one dimensional formation models, and (iii) determines a two dimensional formation model for the subterranean 
calculating, with the processor, multiple distance-to-bed-boundary (DTBB) solutions using the measured formation data, (AAPA, ¶0004; A layered model-based inversion has been used in the electromagnetic resistivity logging tools to identify major boundaries between different formation resistivities; ¶0005; A boundary mapping algorithm such as a distance-to-bed-boundary (DTBB) inversion algorithm is used to interpret the tool responses qualitatively and evaluate the subterranean earth formation to identify formation zones that are suitable for producing formation fluids, such as hydrocarbons.)
wherein the DTBB solutions comprise bed boundaries, formation dip angles, resistivity, or any combination thereof, (Thiel, ¶0054; Directional electromagnetic propagation tools are also know in the art as "directional resistivity tools" or "deep directional resistivity tool; ¶0056; Such a directional arrangement produces a sensitivity 
 with the processor, DTBB solutions (Thiel, (Theil, ¶0010; The system also includes a processing system that (i) processes the electromagnetic data to determine a plurality of one dimensional formation models associated with the portion of the borehole, (ii) determines a two dimensional pixel grid using the plurality of one dimensional formation models, and (iii) determines a two dimensional formation model for the subterranean formation by performing an inversion of the electromagnetic data using the two dimensional pixel grid;  ¶0061; The boundary positions are inferred from changes in resistivities)  
While Thiel discloses identifying DTBB solutions, Thiel does not disclose a threshold relative to a misfit with previously measured formation data and therefore does not disclose that satisfy a threshold relative to a misfit with previously measured formation data.  Logan, in the same field of endeavor as Thiel, however, discloses the limitation. Logan discloses, that satisfy a threshold relative to a misfit with previously measured formation data. (Logan, ¶0108; conditionally transmitting data (`conditional data`) on the telemetry system. The condition may relate to a difference between a current value for the conditional data and a previous value for the conditional data and/or a comparison of the conditional data to a threshold e.g. certain data may be transmitted if its value is lower than a threshold.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Thiel with the known technique of requiring Logan, ¶0112)
converting, with the processor, the identified solutions into pixelated resistivity solutions by dividing the identified solutions into pixels, (Thiel, ¶0061; The presently disclosed inversion methods invert for distribution of resistivities using predefined thin layers referred to as "pixels.")
generating, with the processor, a formation model based on the pixelated solutions, and evaluating the formation using the formation model. (Thiel, ¶0060; The 2D pixel-based inversion method is used to determine a 2D formation model based upon electromagnetic data acquired by the electromagnetic tool as the drilling operation is performed. The 2D formation model is then used to make steering decisions, such as maintaining the drilling tool within a particular formation layer or avoiding boundaries, faults, and obstacles.) Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement AAPA, with the known technique of employing thresholds, as taught by Thiel, in order to minimize the computing cost function of adjusting the modelled response. (Thiel, ¶0122)
Regarding claim 12, The method of claim 11, wherein the logging tool comprises a resistivity logging tool operable to measure the resistivity of the formation. (AAPA
Regarding claim 13, The method of claim 11, further comprising determining the uncertainty of a parameter based on the formation model. (Thiel, ¶0063; model covariance matrix, uncertainties, may be used. Solutions for different values of regularization coefficients to evaluate uncertainties of the interpreted structure are also described herein.)
Regarding claim 16, The method of claim 13, wherein the parameter includes any one or any combination of a horizontal resistivity, an anisotropy ratio, a boundary position of formation layers, and a formation dip.(AAPA, ¶0003; Various measurement tools are used in LWD applications. One such tool is the resistivity tool, which includes one or more antennas for receiving a formation response and may include one or more antennas for transmitting an electromagnetic signal into the formation. And Thiel, ¶0061; The boundary positions are inferred from changes in resistivities)
Regarding claim 17,   The method of claim 11, wherein generating the formation model comprises calculating a mean of the pixelated resistivity solutions. (Theil, ¶0081; an averaging/regularizing of the thicknesses 414 of the various pixels 410 across the various 1D formation models 408 associated with the measurement window can be used to create the spacings between gridlines 504. ¶0085; Any averaging technique known in the art can be used in such calculations including, for example, weighted averaging.)

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Theil in view of Logan in view of Theil et al (US Pub. 2017/0075021 A2)(hereinafter Theil ‘021)
Regarding claim 4,  While Theil discloses determining uncertainty of the parameter, neither AAPA nor Theil disclose the uncertainty is based on standard deviation and therefore do not disclose the system of claim 3, wherein the uncertainty of the parameter is determined based on the standard deviation of the parameter determined from the formation model. Theil ‘021, in the same field of endeavor as AAPA and Theil, however, discloses the limitation. Theil ‘021 discloses wherein the uncertainty of the parameter is determined based on the standard deviation of the parameter determined from the formation model. (Theil ‘021; ¶0065; function y corresponds to data error (difference between measurement and model) and Δ is the threshold where the error calculation switches from squared to linear. Use of Huber function for the error term and the expected noise standard deviation of the corresponding measurement channels for Δ makes the inversion more robust to outliers in the data.) Consequently, at the time of the claimed invention it would have been obvious for a person of ordinary skill in the art to implement Theil with the known technique of basing the uncertainty of the parameters on the standard deviation, as taught by Theil ‘021, in order to make the process more robust to outliers in the data and minimize the cost function. (Theil, 021, ¶0065.)
Regarding claim 14, While Theil discloses determining uncertainty of the parameter, neither AAPA nor Theil disclose the uncertainty is based on standard deviation and therefore do not disclose the method of claim 13, wherein determining the uncertainty of the parameter comprises calculating a standard deviation of the parameter based on the formation model. Theil ‘021, in the same field of endeavor as AAPA and Theil, however, discloses the limitation. Theil ‘021 discloses wherein the Theil ‘021; ¶0065; function y corresponds to data error (difference between measurement and model) and Δ is the threshold where the error calculation switches from squared to linear. Use of Huber function for the error term and the expected noise standard deviation of the corresponding measurement channels for Δ makes the inversion more robust to outliers in the data.) Consequently, at the time of the claimed invention it would have been obvious for a person of ordinary skill in the art to implement Theil with the known technique of basing the uncertainty of the parameters on the standard deviation, as taught by Theil ‘021, in order to make the process more robust to outliers in the data and minimize the cost function. (Theil, 021, ¶0065.)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Theil in view of Logan in view of Williams (US Pub. 2012/0215628 A1)
Regarding claim 10, while Theil discloses calculating and averaging pixelated solutions, neither AAPA nor Theil specifically disclose not including outliers among the solution and therefore do not disclose wherein the mean is calculated by not including outlier pixels among the pixelated solutions.  Williams in the same field of endeavor as Theil, however, discloses not including outlier data among the solutions. (Williams, ¶0054; normalizing the digitized well log data to remove outlier data or errors in the data recording process.)  Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement AAPA with the known Williams, ¶0054)

Claims 7-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Theil in view of Logan in view of Sun et al. (US Pub. 2016/0245080 A1)(hereinafter Sun)
Regarding claim 7, while Theil disclose determining uncertainty of parameters, neither AAPA nor Theil disclose calculating a derivative of the horizontal resistivity.  Sun in the same field of endeavor as AAPA and Theil, however, discloses the limitation.  Sun discloses wherein the uncertainty of the parameter is determined by applying a filter to the derivative of a horizontal resistivity derived from the formation model. (Sun, ¶0044; Thus, bed boundary locations may be estimated from the peak of the derivative of the resistivity curve. ¶0048; A smoothing filter is applied to the directional resistivity responses at 204, and a derivative filter is applied to the non-directional resistivity responses at 206.) Consequently at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Theil with the known technique of calculating a derivative of horizontal resistivity, as taught by Sun, in order to provide reliable well information regardless of the well’s inclination angle. (Sun, ¶0010)
Regarding claim 8, while Theil disclose determining uncertainty of parameters, neither AAPA nor Theil disclose calculating a derivative of the horizontal resistivity.  Sun in the same field of endeavor as AAPA and Theil, however, discloses the limitation. Sun discloses wherein the uncertainty of the parameter is determined by applying a filter to a Sun, ¶0044; Thus, bed boundary locations may be estimated from the peak of the derivative of the resistivity curve. ¶0048; A smoothing filter is applied to the directional resistivity responses at 204, and a derivative filter is applied to the non-directional resistivity responses at 206.Beds having a thickness less than a minimum thickness constraint may be deleted from the layered formation model, while those having a thickness greater than a maximum thickness constraint may have additional boundaries inserted.) Consequently at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Theil with the known technique of calculating a derivative of horizontal resistivity, as taught by Sun, in order to provide reliable well information regardless of the well’s inclination angle. (Sun, ¶0010)
Regarding claim 15, while Theil disclose determining uncertainty of parameters, neither AAPA nor Theil disclose calculating a derivative of the horizontal resistivity.  Sun in the same field of endeavor as AAPA and Theil, however, discloses the limitation. Sun discloses wherein determining the uncertainty of the parameter comprises: calculating a derivative of a horizontal resistivity determined from the formation model; (Sun, ¶0044; Thus, bed boundary locations may be estimated from the peak of the derivative of the resistivity curve.)
applying a convolution method to the derivative of the horizontal resistivity; (Sun, ¶0048; A smoothing filter is applied to the directional resistivity responses at 204, and a derivative filter is applied to the non-directional resistivity responses at 206.)
Sun, ¶0048; From these filtered responses, peaks are identified as potential bed boundary locations at 208.)
wherein the uncertainty of the parameter includes the peak width. (Sun, ¶0048; Beds having a thickness less than a minimum thickness constraint may be deleted from the layered formation model, while those having a thickness greater than a maximum thickness constraint may have additional boundaries inserted.)  Consequently at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Theil with the known technique of calculating a derivative of horizontal resistivity, as taught by Sun, in order to provide reliable well information regardless of the well’s inclination angle. (Sun, ¶0010) 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Theil in view of Logan in view of Williams.
Regarding claim 18,   while Theil discloses calculating and averaging pixelated solutions, neither AAPA nor Theil specifically disclose not including outliers among the solution and therefore do not disclose wherein the mean is calculated by not including outlier pixels among the pixelated solutions from the calculation. Williams in the same field of endeavor as Theil, however, discloses not including outlier data among the solutions. (Williams, ¶0054; normalizing the digitized well log data to remove outlier data or errors in the data recording process) Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to Williams, ¶0054)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Theil in view Logan.
Regarding claim 19, Theil discloses a method of steering a drill bit in a subterranean earth formation, (Theil, Abstract; The method further includes determining a two dimensional formation model for the subterranean formation by performing an inversion of the electromagnetic data using the two dimensional pixel grid. The methods and systems described herein can be used to steer a bottom-hole assembly during well placement.)
comprising: measuring formation data in a wellbore intersecting the subterranean earth formation using a logging tool located in the wellbore, (Thiel, ¶0007; One method includes performing electromagnetic logging measurements along a portion of a borehole traversing the subterranean formation using an electromagnetic logging tool to obtain electromagnetic data)
 transmitting the formation data to a computer system comprising a processor at the surface of the earth; (Theil, ¶0010; The system also includes a processing system that (i) processes the electromagnetic data to determine a plurality of one dimensional formation models associated with the portion of the borehole, (ii) determines a two dimensional pixel grid using the plurality of one dimensional formation models, and (iii) determines a two dimensional formation model for the subterranean formation by performing an inversion of the electromagnetic data using the two dimensional pixel 
calculating, with the processor, multiple distance-to-bed-boundary (DTBB) solutions based on the measured formation data, (Thiel, ¶0061; The boundary positions are inferred from changes in resistivities)
wherein the DTBB solutions comprise bed boundaries, formation dip angles, resistivity, or any combination thereof, (Thiel, ¶0054; Directional electromagnetic propagation tools are also know in the art as "directional resistivity tools" or "deep directional resistivity tool; ¶0056; Such a directional arrangement produces a sensitivity on one azimuthal side of logging tool 300 that better enables bed boundaries and other features of the subterranean formations to be identified and located.)
 identifying, with the processor, DTBB solutions (Thiel, ¶0061; The boundary positions are inferred from changes in resistivities) 
 While Thiel discloses identifying DTBB solutions, Thiel does not disclose a threshold relative to a misfit with previously measured formation data and therefore does not disclose that satisfy a threshold relative to a misfit with previously measured formation data.  Logan, in the same field of endeavor as Thiel, however, discloses the limitation. Logan discloses, that satisfy a threshold relative to a misfit with previously measured formation data. (Logan, ¶0108; conditionally transmitting data (`conditional Logan, ¶0112)
converting, with the processor, the identified solutions into pixelated solutions by dividing the identified solutions into pixels, (Thiel, ¶0061; The presently disclosed inversion methods invert for distribution of resistivities using predefined thin layers referred to as "pixels.")
generating, with the processor, a formation model based on the pixelated solutions, identifying a wellbore trajectory based on the formation model, and steering a drill bit according to the wellbore trajectory. (Thiel, ¶0060; The 2D pixel-based inversion method is used to determine a 2D formation model based upon electromagnetic data acquired by the electromagnetic tool as the drilling operation is performed. The 2D formation model is then used to make steering decisions, such as maintaining the drilling tool within a particular formation layer or avoiding boundaries, faults, and obstacles.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Theil in view Logan in view of Sun.
Regarding claim 20, while Theil disclose determining uncertainty of parameters, Theil does not disclose calculating a derivative of the horizontal resistivity.  Sun in the same field of endeavor as Theil, however, discloses the limitation. Sun discloses further comprising: determining an uncertainty of a parameter of the formation based on the formation model by calculating a derivative of a horizontal resistivity derived from the formation model, (Sun, ¶0044; Thus, bed boundary locations may be estimated from the peak of the derivative of the resistivity curve.)
 applying a convolution method to the derivative of the horizontal resistivity, (Sun, ¶0048; A smoothing filter is applied to the directional resistivity responses at 204, and a derivative filter is applied to the non-directional resistivity responses at 206.)
and identifying a peak width of the convoluted derivative, (Sun, ¶0048; From these filtered responses, peaks are identified as potential bed boundary locations at 208.)
wherein the uncertainty of the parameter includes the peak width. (Sun, ¶0048; Beds having a thickness less than a minimum thickness constraint may be deleted from the layered formation model, while those having a thickness greater than a maximum thickness constraint may have additional boundaries inserted.) Consequently at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Theil with the known technique of calculating a derivative of horizontal resistivity, as taught by Sun, in order to provide reliable well information regardless of the well’s inclination angle. (Sun, ¶0010) 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687